PER CURIAM:
On July 24, 2009, respondent Wayne R. Bryant was convicted of six counts of honest services fraud in violation of 18 U.S.C. §§ 1341, 1343, and 1346; one count of bribery in violation of 18 U.S.C. § 666(a); and five counts of mail fraud in violation of 18 U.S.C. § 1341. The events leading to Bryant’s convictions are set forth more fully in United States v. Bryant, 655 F.3d 232 (3d Cir.2011).
Bar Counsel filed certified copies of respondent’s conviction on June 11, 2010, and we suspended respondent on June 25, 2010, pursuant to D.C. Bar R. XI, § 10(c). We directed the Board to institute formal proceedings to determine whether respondent committed crimes of moral turpitude under D.C.Code § ll-2503(a) (2001), which mandates disbarment upon conviction of a crime of moral turpitude. The Board finds respondent’s convictions involve moral turpitude per se and recommends disbarment. The Board’s recommendation is unopposed.
“We have previously held that both mail fraud and wire fraud are crimes of moral turpitude per se.” In re Evans, 793 A.2d 468, 469 (D.C.2002) (per curiam). See also In re Leffler, 940 A.2d 105, 106 (D.C.2007) (per curiam). Accordingly, it is
ORDERED that Wayne R. Bryant is disbarred from practice in the District of Columbia. For the purposes of reinstatement, respondent’s disbarment shall run from the date that he files an affidavit that fully complies with D.C. Bar R. XI, § 14(g).